Citation Nr: 0836391	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
right sacroiliac joint sprain with degenerative changes (low 
back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his statements, the veteran reported that his low back 
disability had worsened since the most recent examination, 
which was conducted in May 2006.  In fact, he submitted a 
July 2006 statement, apparently from an employer, indicating 
that he was unable to work due to "latent injuries," which 
presumably includes his low back disability.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the nature, extent and severity of his low back 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

In this regard, the Board observes that the veteran appears 
to have some radiculopathy and/or neuropathy related to his 
low back disability.  As such, on remand, the Board agrees 
with his representative that VA must consider whether a 
separate compensable rating is warranted under Diagnostic 
Code 8520.

The Board also observes that the veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since June 2006, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
VA medical records, dated since June 
2006.

2.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to service-connected 
low back disability.  The claims folder 
should be made available to and reviewed 
by the examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

The examiner must also report whether 
the disability is productive of right 
and/or left lower extremity 
radiculopathy or neuropathy, and if 
present, describe the nature and extent 
of that impairment.

The rationale for any opinion expressed 
should be provided in a legible report.  

3.  Then, the AMC should adjudicate the 
veteran's claim.  In doing so, the AMC 
must specifically consider whether a 
separate compensable rating is 
warranted under Diagnostic Code 8520 as 
well as whether the matter should be 
referred for extra-schedular 
consideration.  

4.  If the benefits sought on appeal 
are not granted in full, the AMC should 
issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

